DAUKSCH, Judge,
dissenting.
I respectfully dissent.
Appellant was given an illegal sentence. The proper remedy for that is to vacate the sentence and require a new sentencing proceeding. In my opinion it is only when such errors as misstatements or clerical errors are made that this court should change the sentence to one which is lawful. This is not such a case; even though the state concedes the error and requests this court to set the sentence, I would vacate the sentence and remand for the sentencing to be done again.